DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-14, 16-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brown (US 7044394) in view of Li (US 20020153424). 
Re claim 3, Brown teaches a payment device comprising at least one read head detector, and an electronic communications device wherein the payment device is operable to change first information to second information based on a first detection by the at least one read-head detector and to change first  information to third information based on a second detection by the at least one read-head detector and to communicate the first and third information to a magnetic stripe reader using the electronic communications device (abstract and FIG. 1+ which teach a read head detector that changes information (account related) when it is passed through read heads).  Therefore, the Examiner has interpreted that first information is changed to second information and the first information is changed to third information because of the write heads that changed bits after the detector detects (FIG. 1).  Specifically, col 3, lines 65+ teaches that the card is able to change its magnetic card data to conform to Europay, Mastecard, Visa and that only one card need be carried to access all these accounts.  Therefore, first information (Europay account information for example) is replaced with second information (Mastercard related information) when a user switches from Europay to Mastercard.  First information is changed to third information, for example, when a user switches from Europay to Visa, for example.  The detectors 106 provide the data in response to swipe detection as known in the art (abstract+).  The information is communicated via the electromagnetic media 102. The electronic communications device is interpreted as the data generator 104, the write heads 110, or  even the magnetic stripe itself (because the claim does not recite “electronically transmitting” and because receiving from a stripe is electronic/ electrical  as the reading magnetic head is controlled with electronics, an electronic device electronically reading a communication device (stripe) makes that communication device an electronic communication device).
Brown is silent to five buttons aligned horizontally with respect to one another within a single plane.
Li teaches a 10 digit keypad for entry of a PIN to activate the card.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings.
One would have been motivated to do this for security.
            Re claim 4, Brown is silent to a battery.
Li teaches a battery (paragraph [0008]).
At the time the invention was made, it would have been obvious to combine the teachings to have a battery to provide power. 
Re claim 5, Brown has a processor 104 when the write heads/ stipe are interpreted as the electronic communications device.  .
            Re claim 6, the device is an electronic dynamic magnetic communications device as discussed above via the dynamic magnetic stripe (bits being programmed).
            Re claim 7, the read head is detected as discussed above.
            Re claim 8, though silent to read head housing, the Examiner notes that as the read head is in housing/structure, and the detection of read head/read head housing has been discussed above (detecting a read head is interpreted as detecting a read head housing as it is part of a read head).   
Re claim 9, as discussed above, the read head detector is used to control emulating/outputting magnetic stripe data.  This is interpreted as activating upon detecting and not activating when not detected, hence interpreted as turning on and off.  Further, only activating while detected is an obvious expedient for power savings.  The programmable stripe is interpreted as an emulator as it emulates a traditional (fixed) magnetic stripe.
            Re claim 10, the limitations have been discussed above, wherein detection of the read head is interpreted to include detection of the presence of the read head housing.  The Examiner has interpreted activating/deactivating the communication as ON/OFF (communicating data when the ON and not communicating when it is OFF).
            Re claim 11, the read head detector 106,108 is operable to detect a plurality of read heads such as when it is used in a plurality of readers, for example.  
Re claim 12, the Examiner has interpreted the term "aperture” as a gap.  Accordingly, as the buttons are pushed to activate them, it would have been obvious for there to be a gap, so that they can be determined as in a non-pushed state, versus a pushed state (activated) as is known in the art such as for feedback, design, etc.  Membrane keyboards/keypads have buttons where the buttons have gaps for indicating the pushed/non pushed state.
Re claim 13, a 10 button keypad is taught above.
Re claim 14, receptor 105 can be interpreted as and RFID (radio frequency antenna and receiver typical to ISO/IEC 14443 15693 as per Brown), the processor 104 can be interpreted as a chip (the use of an IC is an obvious expedient for ease of manufacturing, costs, etc.), and the dynamic magnetic communication device can be interpreted as the magnetic media/write heads as per FIG. 1 or as per the electronic communications device as per claim 6.
Re claim 16, a processor is taught as discussed above and RFID is taught via receptor 105 which can be a radio frequency antenna.  
Re claim 17, col 2, lines 63+ teach memory...
Re claim 18, Li teaches an LCD display.  It would have been obvious to be non-bi stable.  The use of both bi stable and non-bi stable displays is known in the art.  It would have been obvious to use a non bi stable display for reduction of costs and ease of production/manufacturer/usage.  Further, the Examiner notes that conventional LCD/displays such as that described by Li would have been obvious to be non bi stable for their intended use/environment/security, and thus be a conventional (powered) LCD/display device, as known in the art, especially as the LCD/display is not specifically referred to as a non-bi stable display.          
Re claim 20, Li teaches a display 15, as an obvious expedient to display important data.
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Brown/Li/, as discussed above, in view of Carmichael (US 201000656628).
Re claim 15, the teachings of Brown/Li have been discussed above but are silent to a locating device.
Carmichael et al. teaches such limitations via GPS (paragraph [0009] +).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to combine the teachings of Brown/Li with those of Carmichael to locate the card, such as for tracking/security.
Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Brown/Li, as discussed above, in view of Rochman et al. (US 20020139844).
Re claim 19, the teachings of Brown/Li have been discussed above, including PIN/password entry for security, but is silent to self-destruct circuitry.
Rochman et al. teaches a smart card is more secure because it can be programmed to self-destruct if the wrong password is entered too many times (paragraph [0004]).  This is interpreted as circuitry to self-destruct.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Brown/Li with those of Rochman et al. for more security.  
Claims 3-14, 16-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brown (US 7044394) in view of Li (US 20020153424) and Brady et al. (US 20080126262).
Re claim 3, Brown teaches a payment device comprising at least one read head detector, and an electronic communications device wherein the payment device is operable to change first information to second information based on a first detection by the at least one read-head detector and to change first  information to third information based on a second detection by the at least one read-head detector and to communicate the first and third information to a magnetic stripe reader using the electronic communications device (abstract and FIG. 1+ which teach a read head detector that changes information (account related) when it is passed through read heads).  Therefore, the Examiner has interpreted that first information is changed to second information and the first information is changed to third information because of the write heads that changed bits after the detector detects (FIG. 1).  Specifically, col 3, lines 65+ teaches that the card is able to change its magnetic card data to conform to Europay, Mastecard, Visa and that only one card need be carried to access all these accounts.  Therefore, first information (Europay account information for example) is replaced with second information (Mastercard related information) when a user switches from Europay to Mastercard.  First information is changed to third information, for example, when a user switches from Europay to Visa, for example.  The detectors 106 provide the data in response to swipe detection as known in the art (abstract+).  The information is communicated via the electromagnetic media 102. 
Brown is silent to five buttons aligned horizontally with respect to one another within a single plane.
Li teaches a 10 digit keypad for entry of a PIN to activate the card.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings.
One would have been motivated to do this for security.
Brown/ Li is silent to explicitly reciting a magnetic emulator as the electronic communication device.  
Brady et al. teaches that dynamic programming of card data can be done by programming the data bits on the stripe, or electromagnetic coils in an emulator code represent the data bits and communicate the data to the reader without being coupled to the stripe (paragraph [0030]+).
At the time the invention was made, it would have been obvious to combine the teachings for dynamic magnetic encoding for direct communication to the reader instead of writing data to magnetic bits on a stripe, thus providing direct communication and reduction of parts.
            Re claim 4, Brown is silent to a battery.
Li teaches a battery (paragraph [0008]).
At the time the invention was made, it would have been obvious to combine the teachings to have a battery to provide power. 
Re claim 5, Brown has a processor 104.
            Re claim 6, the device is an electronic dynamic magnetic communications device as discussed above via the dynamic magnetic stripe (bits being programmed dynamically such as in an emulator mode).
            Re claim 7, the read head is detected as discussed above.
            Re claim 8, though silent to read head housing, the Examiner notes that as the read head is in housing/structure, and the detection of read head/read head housing has been discussed above (detecting a read head is interpreted as detecting a read head housing as it is part of a read head).   
Re claim 9, as discussed above, the read head detector is used to control emulating/outputting magnetic stripe data.  This is interpreted as activating upon detecting and not activating when not detected, hence interpreted as turning on and off.  Further, only activating while detected is an obvious expedient for power savings.
            Re claim 10, the limitations have been discussed above, wherein detection of the read head is interpreted to include detection of the presence of the read head housing.  The Examiner has interpreted activating/deactivating the communication as ON/OFF (communicating data when the ON and not communicating when it is OFF).
            Re claim 11, the read head detector 106,108 is operable to detect a plurality of read heads such as when it is used in a plurality of readers, for example.  
Re claim 12, the Examiner has interpreted the term "aperture” as a gap.  Accordingly, as the buttons are pushed to activate them, it would have been obvious for there to be a gap, so that they can be determined as in a non-pushed state, versus a pushed state (activated) as is known in the art such as for feedback, design, etc.  Membrane keyboards/keypads have buttons where the buttons have gaps for indicating the pushed/non pushed state.
Re claim 13, a 10 button keypad is taught above.
Re claim 14, receptor 105 can be interpreted as and RFID (radio frequency antenna and receiver typical to ISO/IEC 14443 15693 as per Brown), the processor 104 can be interpreted as a chip (the use of an IC is an obvious expedient for ease of manufacturing, costs, etc.), and the dynamic magnetic communication device can be interpreted as the magnetic media/write heads as per FIG. 1 or as per the electronic communications device as per claim 6.
Re claim 16, a processor is taught as discussed above and RFID is taught via receptor 105 which can be a radio frequency antenna.  
Re claim 17, col 2, lines 63+ teach memory...
Re claim 18, Li teaches an LCD display.  It would have been obvious to be non-bi stable.  The use of both bi stable and non-bi stable displays is known in the art.  It would have been obvious to use a non bi stable display for reduction of costs and ease of production/manufacturer/usage.  Further, the Examiner notes that conventional LCD/displays such as that described by Li would have been obvious to be non bi stable for their intended use/environment/security, and thus be a conventional (powered) LCD/display device, as known in the art, especially as the LCD/display is not specifically referred to as a non-bi stable display.          
Re claim 20, Li teaches a display 15, as an obvious expedient to display important data.
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Brown/ Li/ Brady et al., as discussed above, in view of Carmichael (US 201000656628).
Re claim 15, the teachings of Brown/ Li/ Brady et al. have been discussed above but are silent to a locating device.
Carmichael et al. teaches such limitations via GPS (paragraph [0009] +).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to combine the teachings of Brown/ Li/ Brady et al. with those of Carmichael to locate the card, such as for tracking/security.
Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Brown/ Li/ Brady et al., as discussed above, in view of Rochman et al. (US 20020139844).
Re claim 19, the teachings of Brown/ Li/ Brady et al. have been discussed above, including PIN/password entry for security, but is silent to self-destruct circuitry.
Rochman et al. teaches a smart card is more secure because it can be programmed to self-destruct if the wrong password is entered too many times (paragraph [0004]).  This is interpreted as circuitry to self-destruct.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Brown/ Li/ Brady et al. with those of Rochman et al. for more security.  
Claims 3-14, 16-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brown (US 7044394) in view of Li (US 20020153424) and Wallerstein (US 5585787).
Re claim 3, Brown teaches a payment device comprising at least one read head detector, and an electronic communications device wherein the payment device is operable to change first information to second information based on a first detection by the at least one read-head detector and to change first  information to third information based on a second detection by the at least one read-head detector and to communicate the first and third information to a magnetic stripe reader using the electronic communications device (abstract and FIG. 1+ which teach a read head detector that changes information (account related) when it is passed through read heads).  Therefore, the Examiner has interpreted that first information is changed to second information and the first information is changed to third information because of the write heads that changed bits after the detector detects (FIG. 1).  Specifically, col 3, lines 65+ teaches that the card is able to change its magnetic card data to conform to Europay, Mastecard, Visa and that only one card need be carried to access all these accounts.  Therefore, first information (Europay account information for example) is replaced with second information (Mastercard related information) when a user switches from Europay to Mastercard.  First information is changed to third information, for example, when a user switches from Europay to Visa, for example.  The detectors 106 provide the data in response to swipe detection as known in the art (abstract+).  The information is communicated via the electromagnetic media 102. 
Brown is silent to five buttons aligned horizontally with respect to one another within a single plane.
Li teaches a 10 digit keypad for entry of a PIN to activate the card.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings.
One would have been motivated to do this for security.
Brown/ Li is silent to explicitly reciting a magnetic emulator as the electronic communication device.  
Wallerstein teaches dynamic programming via a control circuit outputting a signal to drive an inductor that is read by a read head (mimicking a magnetic stripe, col 6, lines 37+).
At the time the invention was made, it would have been obvious to combine the teachings for dynamic magnetic encoding for direct communication to the reader instead of writing data to magnetic bits on a stripe, thus providing direct communication and reduction of parts.
            Re claim 4, Brown is silent to a battery.
Li teaches a battery (paragraph [0008]).
At the time the invention was made, it would have been obvious to combine the teachings to have a battery to provide power. 
Re claim 5, Brown has a processor 104.
            Re claim 6, the device is an electronic dynamic magnetic communications device as discussed above via the dynamic magnetic stripe (bits being programmed dynamically such as in an emulator mode).
            Re claim 7, the read head is detected as discussed above.
            Re claim 8, though silent to read head housing, the Examiner notes that as the read head is in housing/structure, and the detection of read head/read head housing has been discussed above (detecting a read head is interpreted as detecting a read head housing as it is part of a read head).   
Re claim 9, as discussed above, the read head detector is used to control emulating/outputting magnetic stripe data.  This is interpreted as activating upon detecting and not activating when not detected, hence interpreted as turning on and off.  Further, only activating while detected is an obvious expedient for power savings.
            Re claim 10, the limitations have been discussed above, wherein detection of the read head is interpreted to include detection of the presence of the read head housing.  The Examiner has interpreted activating/deactivating the communication as ON/OFF (communicating data when the ON and not communicating when it is OFF).
            Re claim 11, the read head detector 106,108 is operable to detect a plurality of read heads such as when it is used in a plurality of readers, for example.  
Re claim 12, the Examiner has interpreted the term "aperture” as a gap.  Accordingly, as the buttons are pushed to activate them, it would have been obvious for there to be a gap, so that they can be determined as in a non-pushed state, versus a pushed state (activated) as is known in the art such as for feedback, design, etc.  Membrane keyboards/keypads have buttons where the buttons have gaps for indicating the pushed/non pushed state.
Re claim 13, a 10 button keypad is taught above.
Re claim 14, receptor 105 can be interpreted as and RFID (radio frequency antenna and receiver typical to ISO/IEC 14443 15693 as per Brown), the processor 104 can be interpreted as a chip (the use of an IC is an obvious expedient for ease of manufacturing, costs, etc.), and the dynamic magnetic communication device can be interpreted as the magnetic media/write heads as per FIG. 1 or as per the electronic communications device as per claim 6.
Re claim 16, a processor is taught as discussed above and RFID is taught via receptor 105 which can be a radio frequency antenna.  
Re claim 17, col 2, lines 63+ teach memory...
Re claim 18, Li teaches an LCD display.  It would have been obvious to be non-bi stable.  The use of both bi stable and non-bi stable displays is known in the art.  It would have been obvious to use a non bi stable display for reduction of costs and ease of production/manufacturer/usage.  Further, the Examiner notes that conventional LCD/displays such as that described by Li would have been obvious to be non bi stable for their intended use/environment/security, and thus be a conventional (powered) LCD/display device, as known in the art, especially as the LCD/display is not specifically referred to as a non-bi stable display.          
Re claim 20, Li teaches a display 15, as an obvious expedient to display important data.
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Brown/ Li/ Wallerstein, as discussed above, in view of Carmichael (US 201000656628).
Re claim 15, the teachings of Brown/ Li/ Wallerstein have been discussed above but are silent to a locating device.
Carmichael et al. teaches such limitations via GPS (paragraph [0009] +).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to combine the teachings of Brown/ Li/ Wallerstein with those of Carmichael to locate the card, such as for tracking/security.
Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Brown/ Li/ Wallerstein, as discussed above, in view of Rochman et al. (US 20020139844).
Re claim 19, the teachings of Brown/ Li/ Wallerstein have been discussed above, including PIN/password entry for security, but is silent to self-destruct circuitry.
Rochman et al. teaches a smart card is more secure because it can be programmed to self-destruct if the wrong password is entered too many times (paragraph [0004]).  This is interpreted as circuitry to self-destruct.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Brown/Li/ Wallerstein with those of Rochman et al. for more security.  


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are not persuasive.  
The Examiner has provided several examples of communicating of first and third information to a magnetic stripe reader.  
For example, the first information can be interpreted as the fixed data, the second information can be interpreted as the fixed+ variable data for a given swipe, wherein the third information is interpreted as the fixed+ variable data for a subsequent swipe.  The card is able to change its card data to conform to a bank or system (MasterCard/ VISA/ Europay) for consolidation purposes, and thus the fixed+ variable data would be different for different card formats (second and third data would be different).   Thus first and third data are still communicated to the reader.  The claim language does not preclude the first data from being transmitted as part of the second information.
Alternatively, as discussed above, an automatically incrementing usage number has been discussed above that is forwarded by the card in an approval request message.  In such an embodiment, the first information can be the card data without the usage number, the second information can be the card data with the usage number, and the third information can be a subsequent transaction/ swipe with the card data and subsequent usage number.  Thus first and third data are still communicated to the reader.  The claim language does not preclude the first data from being transmitted as part of the second information
Further, the Examiner notes that the first information being changed to second and then the second being changed to third can also be interpreted as the first changing to third, indirectly through the change to second. The Examiner notes that the first information being changed to second information and then the second information being changed to third information, can also be interpreted as the first information changing to second and first information changing to third, indirectly through the second information. For example, first information is changed to second information when a swipe is performed and card data changes.  On a subsequent swipe first information is changed to a third information because new card data is generated.  Thus the first information changes to second information which is changed to third information via the updating of card data for a swipe, because card data is changed from first to second information after a swipe, and from second to third information after a subsequent swipe, which reads on first information changing to third, indirectly through the second information being used.
Finally, re the 112 rejection, the Examiner notes that the specification pointed to by the Applicant does not overcome the 112 rejection.  In order to expedite prosecution the Examiner suggests the Applicant clarify in their response what the first, second, and third information as recited in the claims is because the specification does not use such phrasing and therefore does not appear to support first information changing to second information based on an after a first swipe and then somehow changing the first information based on and after a second swipe because the first information was already changed to a second information so there is not a first information to change to a third information, and the specification does not teach such limitations.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive in light of the new rejections set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hathaway et al. (US 20090048971) teaches variable and fixed data (first and second information as recited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL I WALSH/Primary Examiner, Art Unit 2887